TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00066-CR



                                  Shawn Danene Harty, Appellant

                                                 v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-13-300338, HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                 O R D E R AND M E M O R A N D U M O P I N I O N


PER CURIAM

               Shawn Danene Harty filed her notice of appeal January 22, 2015, and her brief was

originally due April 6, 2016. Harty’s appointed counsel Harley Martin failed to file the brief after

receiving multiple extensions of time totaling 113 days, after an abatement for the district court’s

determination of whether Martin had abandoned this appeal, after being ordered to file appellant’s

brief no later than November 22, 2016, and after a show cause hearing held February 1, 2017.

               The appeal is abated. We remand this cause to the district court with instructions to

appoint new counsel for Harty by February 24, 2017. The district court shall order the appropriate

supplemental clerk’s record to be prepared and filed with this Court no later than March 17, 2017.

See Tex. R. App. P. 38.8(b)(3).

               It is ordered on February 2, 2017.
Before Chief Justice Rose, Justices Field and Bourland

Abated and Remanded

Filed: February 2, 2017

Do Not Publish




                                               2